  Case: 3:19-cv-00051-GFVT Doc #: 24 Filed: 06/10/20 Page: 1 of 16 - Page ID#: 302




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     CENTRAL DIVISION
                                        FRANKFORT

                                                 )
LESLIE GLASS, Administratrix of the              )
Estate of her son, Dylan Harrison Stratton,      )        Civil. No. 3:19-cv-00051-GFVT
                                                 )
       Plaintiff,                                )
                                                 )        MEMORANDUM OPINION
V.                                               )                &
                                                 )              ORDER
FRANKLIN COUNTY, KENTUCKY,                       )
et al.,
                                                 )
       Defendants.                               )


                                          *** *** *** ***

         Plaintiff Leslie Glass brings suit as administratrix of the estate of her son, Dylan Stratton,

  who died while a pretrial detainee in Franklin County Regional Jail. [R. 1.] Ms. Glass has filed

  both federal and state law claims against several defendants, including Franklin County,

  Kentucky, Jailer Rick Rogers, and thirty-three deputy jailers employed by the jail. Id. The

  Defendants believe these claims should be dismissed. As explained below, that request will be

  DENIED.

                                                     I

         On January 23, 2019, Dylan Harrison Stratton passed away, apparently from drug

  withdrawal, while a pretrial detainee at Franklin County Regional Jail (FCRJ). Dylan entered

  FCRJ on January 17, 2019 on a drug charge. [R. 1, ¶ 12.] Upon admission, Dylan reported he

  had high blood pressure, took Zoloft and Lisinopril, and used marijuana and ecstasy. Id. at ¶ 13.

  Jail officials noted the possibility for withdrawal and placed him in a detox cell for observation.

  Id. Dylan deteriorated rapidly. Observation logs indicate Dylan occasionally refused meals and
Case: 3:19-cv-00051-GFVT Doc #: 24 Filed: 06/10/20 Page: 2 of 16 - Page ID#: 303




at one point was given a shower at 4:35 a.m., possibly due to vomiting and/or diarrhea. Id. at ¶

15. On January 18, 2019, Dylan suffered a seizure; he was “observed rolling on the floor of his

cell,” and could be heard screaming, yelling, and “making hallucinatory/delusional statements

such as ‘Please start the car.’” Id. at ¶16.

        On January 22, 2019, Dylan was arraigned by video before Judge Kathy Mangeot of

Franklin District Court. Id. at ¶ 19. Judge Mangeot “specifically asked the deputy jailers present

if Dylan was suffering from withdrawal and was receiving medical treatment at the jail.” Id.

Later that day, Dylan was scheduled for a preliminary hearing before Judge Mangeot, but was

too sick to be transported. Again, Judge Mangeot questioned the deputy jailers about Dylan’s

treatment, and was assured that he was being provided medical care. Id. Also on January 22

Dylan was again observed rolling on the floor of his cell and repeating the phrase “please start

the car.” Id. Aside from being given water and Gatorade, or being instructed to “drink fluids”

on a handful of occasions, “Dylan does not appear to have received any medical attention at the

Jail for his condition beyond an order . . . that his blood pressure be checked monthly.” Id. at ¶

23. On January 23, 2019, Dylan was found unresponsive in his cell at 2:46 a.m., and was

pronounced dead at 3:50 a.m. Id. Dylan was just twenty-one years old. Id. at ¶ 12.

        Plaintiff Leslie Glass—Dylan’s mother and administratrix of his estate—filed this action

on July 16, 2019, naming Franklin County, Kentucky, FCRJ jailer Rick Rogers, and thirty-three

deputy jailers employed by FCRJ as defendants (collectively, “Franklin County Defendants”).

[R. 1] Ms. Glass’s complaint alleges various causes of action under both 42 U.S.C. § 1983 and

Kentucky law. Pursuant to § 1983, Ms. Glass alleges deliberate indifference, excessive force,

failure to protect, Monell liability, and failure to train or supervise. Kentucky law claims include

negligence, wrongful death, battery, and intentional infliction of emotional distress. According



                                                 2
Case: 3:19-cv-00051-GFVT Doc #: 24 Filed: 06/10/20 Page: 3 of 16 - Page ID#: 304




to the Complaint, “[t]he individual deputy jailers were all on duty, at one time or another, during

Dylan’s incarceration, observed his emergency medical condition, and failed to do anything they

were required to do by the Jail’s medical emergency services policy.” Id. at ¶ 26. Further, “one

or more of such deputy jailers verbally abused, harassed, mocked, and tormented Dylan during

his suffering.” Id.

        The Franklin County Defendants have moved for dismissal pursuant to Rule 12(b)(6).

[R. 9.] They argue Ms. Glass has not pleaded the elements of any of her state or federal claims

against the thirty-three deputy jailers specifically enough to state a claim. Further, because

supervisor liability and Monell liability require an underlying unconstitutional act for liability to

attach, the Franklin County Defendants argue these claims also fail. Finally, the Franklin County

Defendants contend the state claims against Franklin County must be dismissed, because they are

protected by sovereign immunity.

                                                   II

        A motion to dismiss pursuant to Rule 12(b)(6) tests the sufficiency of a plaintiff’s

complaint. In reviewing a Rule 12(b)(6) motion, the Court “construe[s] the complaint in the

light most favorable to the plaintiff, accept[s] its allegations as true, and draw[s] all inferences in

favor of the plaintiff.” DirecTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007) (citation

omitted). The Court, however, “need not accept as true legal conclusions or unwarranted factual

inferences.” Id. (quoting Gregory v. Shelby County, 220 F.3d 433, 446 (6th Cir. 2000)). The

Supreme Court explained that in order “[t]o survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp. v. Twombly,




                                                    3
Case: 3:19-cv-00051-GFVT Doc #: 24 Filed: 06/10/20 Page: 4 of 16 - Page ID#: 305




550 U.S. 544, 570 (2007)). See also Courier v. Alcoa Wheel & Forged Products, 577 F.3d 625,

629 (6th Cir. 2009).

       Moreover, the facts that are pled must rise to the level of plausibility, not just possibility;

“facts that are merely consistent with a defendant’s liability . . . stop[ ] short of the line between

possibility and plausibility.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 557 (2007)). According to the Sixth Circuit, “[a] claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

                                                   A

       Ms. Glass alleges that the deputy jailers at FCRJ violated her son’s constitutional rights

by denying him medical care when he was experiencing severe drug withdrawal. [R. 1.] Such

allegations are properly brought under 42 U.S.C. § 1983. Section 1983 does not create

substantive rights but, rather, “provides a remedy for deprivations of rights secured by the

Constitution and laws of the United States....” Lugar v. Edmondson Oil Co., 457 U.S. 922, 924

(1982); Mertik v. Blalock, 983 F.2d 1353, 1359 (6th Cir.1993). “To state a claim under § 1983, a

plaintiff must allege the violation of a right secured by the Constitution and laws of the United

States and must show that the alleged deprivation was committed by a person acting under color

of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “The first step in any such claim is to

identify the specific constitutional right allegedly infringed.” Albright v. Oliver, 510 U.S. 266,

271 (1994) (citing Graham v. Connor, 490 U.S. 386, 394 (1989) (additional citations omitted)).

       The Constitution guarantees “a right to adequate medical treatment” for both convicted

prisoners and pretrial detainees. Estelle v. Gamble, 424 U.S. 97 (1976). Until recently, the



                                                   4
Case: 3:19-cv-00051-GFVT Doc #: 24 Filed: 06/10/20 Page: 5 of 16 - Page ID#: 306




extent of this right has been the same for pretrial detainees and convicted prisoners. To succeed

on an action for deliberate indifference to medical needs, plaintiffs have been required to show:

(1) an objectively substantial risk of serious harm, and (2) that the jail or county officials were

“subjectively aware of the risk.” Harbin v. City of Detroit, 147 F. App'x 566, 570 (6th

Cir.2005). The Supreme Court, however, signaled in Kingsley that this universal test for both

pretrial detainees’ and convicted prisoners’ claims was misguided. Kingsley v. Hendrickson, 135

S.Ct. 2466 (2015). The Court’s holding suggests that pretrial detainees no longer need to prove

that the defendant had actual knowledge to succeed on the second prong of the deliberate

indifference test. Instead, a pretrial detainee need only show that the defendants “recklessly

failed to act with reasonable care to mitigate the risk that the condition posed to the pretrial

detainee even though the defendant-official knew, or should have known, that the condition

posed an excessive risk to health or safety.” Bruno v. City of Schenectady, 727 Fed.Appx. 717,

720 (2018). That is, a pretrial detainee-plaintiff can succeed by pointing only to objective facts

and without proving the defendant’s mindset.

       While Kingsley concerned only a pretrial detainee’s Fourth Amendment excessive force

claim, its holding has implications on all pretrial detainee’s claims. In Kingsley, the Court only

required the pretrial detainee show that “the force purposely or knowingly used against him was

objectively unreasonable.” Kingsley, 135 S.Ct. at 2473. This Court has already applied the

rationale of Kingsley in two § 1983 cases where pretrial detainee plaintiffs alleged deliberate

indifference to their serious medical needs. See Griffith v. Franklin County, Kentucky, et al.,

Civil No. 16-77-GFVT; Love v. Franklin County, Kentucky, et al., Civil No. 18-23-GFVT.

Under this new, objective test for deliberate indifference, Ms. Glass’s Complaint will survive

Defendants’ Motion to Dismiss if she has pled facts that demonstrate: (1) Dylan suffered a



                                                  5
Case: 3:19-cv-00051-GFVT Doc #: 24 Filed: 06/10/20 Page: 6 of 16 - Page ID#: 307




serious medical condition; and (2) the individual defendants “recklessly failed to act with

reasonable care to mitigate the risk that the condition posed to the pretrial detainee even though

the defendant-official knew, or should have known, that the condition posed an excessive risk to

health or safety.” Bruno v. City of Schenectady, 727 Fed.Appx. 717, 720 (2nd Cir. 2018); see

also Castro v. County of Los Angeles, 833 F.3d 1060, 1070 (9th Cir. 2016); Miranda v. County

of Lake, 900 F.3d 335, 351 (7th Cir. 2018). A serious medical condition is apparent when the

symptoms evidence a need for medical attention that is “so obvious that even a layperson would

recognize” the need for help. Blackmore v. Kalamazoo Cty., 390 F.3d at 899–900 (6th Cir. 2004)

(quoting Gaudreault v. Municipality of Salem, 923 F.2d 203, 208 (1st Cir.1990)).

                                                 1

       The Franklin County Defendants first argue Plaintiff’s claims against the thirty-three

deputy jailers must be dismissed because “[the] Complaint in this case fails to allege with

particularity facts demonstrating what each of the 33 Deputy Jailers named as defendants did to

violate Stratton’s constitutional rights.” [R. 9-1 at 6.] In her complaint, Ms. Glass describes

how, on more than one occasion, Dylan was seen “rolling on the floor of his cell,” and could be

heard screaming, yelling, and “making hallucinatory/delusional statements such as ‘Please start

the car.’” [R. 1 at ¶16.] She goes on to allege that “[a]t all times while Dylan was in the detox

cell, his actions were being observed by deputy jailers named as Defendants herein with no

action being taken on their part to address his emergent physical, mental and emotional

condition.” Id. at ¶ 23. Further, Ms. Glass alleges “[t]he individual Defendant deputy jailers,

were all on duty, at one time or another, during Dylan’s’ incarceration, observed his emergency

medical condition, an failed to do anything they were required to do by the jail’s medical




                                                 6
Case: 3:19-cv-00051-GFVT Doc #: 24 Filed: 06/10/20 Page: 7 of 16 - Page ID#: 308




emergency services policy.” Id. at ¶ 26. Instead, “one or more of such deputy jailers verbally

abused, harassed, mocked and tormented Dylan during his suffering.”

       Defendants cite the Sixth Circuit case Marcilis v. Township of Redford for the proposition

that “a generalized pleading that refers to all defendants generally and categorically” must be

dismissed, because Plaintiff must “allege, with particularity, facts that demonstrate what each

defendant did to violate the asserted constitutional right.” Marcilis, 693 F.3d 589, 597 (6th Cir.

2012) (quoting Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008)). Marcilis is

distinguishable. There, the Sixth Circuit reviewed the district court’s decision to dismiss claims

against defendants Doyle and Livingston pursuant to Rule 12(b)(6). Id. at 596. The Plaintiffs’

Complaint in Marcilis “mention[ed] Doyle and Livingston only in paragraph six, for the

purposes of identifying them as employees of the Drug Enforcement Administration. Otherwise,

the complaint [made] only categorical references to ‘Defendants.’” Id. at 597. “Defendants” in

that case included the township of Redford and five state police officers in addition to federal

agents Doyle and Livingston. Id. The Sixth Circuit held “that the district court did not err in

dismissing the claims against Doyle and Livingston for failing to allege, with particularity, facts

that demonstrate what each defendant did to violate the asserted constitutional right.” Id. at 596-

97.

       While Ms. Glass has grouped the thirty-three deputy jailers categorically in the

complaint, she has distinguished them from the other defendants: Franklin County, Rick Rogers,

and the SHP defendants. She alleges that each of the deputy jailers were on duty while Dylan

was incarcerated, that they each “observed his emergency medical condition, and failed to do

anything[.]” [R. 1 at ¶ 26.] Ms. Glass’s complaint is not deficient simply because her allegation

against each of the thirty-three deputy jailers is the same. Members of the “deputy jailers” group



                                                 7
Case: 3:19-cv-00051-GFVT Doc #: 24 Filed: 06/10/20 Page: 8 of 16 - Page ID#: 309




are identified in paragraph six of Ms. Glass’s complaint, and then she refers to these defendants

as the “deputy jailers” throughout its remainder. The complaint would not clearer if she listed

each of the thirty-three names in place of “deputy jailers” throughout the complaint.

       Defendants also argue for dismissal of the claims against the deputy jailers because “the

Estate’s sole substantive allegation relating to the Deputy Jailers is premised on a failure to

comply with an internal policy,” and “violation of an internal policy does not support the

requisite inference of a violation of clearly established constitutional rights.” [R. 13 at 6.] This

is a misreading of the Complaint. Plaintiff’s allegation that the deputy jailers “failed to do

anything they were required to do by the Jail’s medical emergency services policy” is presented

to support of Plaintiff’s allegation against Jailer Rick Rogers, not the deputy jailers. Plaintiff’s

theory of supervisory liability with respect to Defendant Rogers is based upon his alleged

knowledge that his deputy jailers had a custom of disregarding the requirements of the jail’s

internal policy. Whether or not this states a claim for supervisory liability, it has nothing to do

with the adequacy of the claims against the deputy jailers. Defendants’ motion to dismiss the

claims against the deputy jailers is therefore DENIED.

                                                  2

       As just mentioned, Ms. Glass asserts a Fourteenth Amendment claim against Defendant

Rogers, specifically, under a theory of supervisory liability. [R. 9 ¶¶ 45–49.] The doctrine of

respondeat superior is not available in § 1983 actions, and a supervisory defendant is only legally

responsible for his or her own behavior. See Ashcroft v. Iqbal, 556 U.S. 662 (2009). Therefore,

“a supervisory official’s failure to supervise, control or train the offending individual is not

actionable.” Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). At the very least, a Plaintiff




                                                  8
Case: 3:19-cv-00051-GFVT Doc #: 24 Filed: 06/10/20 Page: 9 of 16 - Page ID#: 310




must show that the supervisory-defendant “implicitly authorized, approved, or knowingly

acquiesced in the unconstitutional conduct of the offending officers.” Id.

         It is already established that Glass has successfully pleaded a violation of Dylan’s

constitutional rights by the deputy jailers. See II.A.1, supra. In addition, the Complaint alleges

“Franklin County and Rogers were put on notice of their deputy jailers’ ignorance of and failure

to follows the Jail’s medical emergency services policy” through depositions taken in other

cases, but did nothing to correct the deputy jailers’ behavior. [R. 1 at ¶ 26.] The Complaint

further alleges “Dylan’s death was also the direct consequence of the . . . continued failure of

Defendants Franklin County, Rogers, SHP and Jensen, to train their subordinates on policies and

procedures intended to save the lives of inmates like Dylan experiencing withdrawal, and to

provide sufficient supervision to insure that such policies were followed and enforced.” [R. 1 at

¶ 38.]

         A failure to train is not actionable. However, the Sixth Circuit has recognized that

“policies can be and often are subtly but effectively promulgated by seemingly benign conduct.”

Leach v. Shelby County Sheriff, 891 F.2d 1241, 1246 (6th Cir. 1989). That is to say, in some

instances, a supervisor may be found liable for failure to remedy a situation in light of numerous

similar incidents. Id. at 1248. Defendants argue the deputy jailers’ conduct in Griffith should

not be cited as evidence of a policy or custom, because “the Court granted summary judgment in

favor of both Franklin County and Jailer Rogers based on the absence of an underlying

constitutional violation.” [R. 9-1 at 8.]

         At this stage, the Court reads the complaint in the light most favorable to the plaintiff,

and accepts its allegations as true. And Plaintiff has alleged that, in depositions related to the

Griffith case, “every deputy jailer repeatedly and consistently testified that their only obligation



                                                   9
Case: 3:19-cv-00051-GFVT Doc #: 24 Filed: 06/10/20 Page: 10 of 16 - Page ID#: 311




during any period of observation of an inmate under the jail’s policy regarding detox was to look

for ‘living, breathing, flesh,’ with no indication that anything observed would be conveyed to

medical staff.” [R. 1 at ¶ 26.] Plaintiff further alleges that, through prosecution of the Griffith

case, defendant Rogers was put on notice of the deputy jailers’ failure to follow procedure and

did nothing to remedy the situation. Plaintiff’s complaint clearly states that defendant Rogers “at

least implicitly authorized, approved, or knowingly acquiesced in the unconstitutional conduct of

the offending officers.” Shehee, 199 F.3d at 300. Accordingly, Defendants’ Motion to Dismiss

the claims against Defendant Rick Rogers is DENIED.

                                                  3

       Ms. Glass also alleges violations of Dylan’s Fourteenth Amendment rights by Franklin

County under a theory of Monell liability. Generally, a local government may not be sued under

§ 1983 based on the actions of its employees or agents. See Monell v. Dept. of Soc. Servs., 436

U.S. 658, 694 (1978). The exception to that general rule, known as Monell liability, provides

that a local government may be held liable where “execution of a government’s policy or

custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to

represent official policy, inflicts the injury that the government as an entity is responsible under §

1983.” Id. “To survive a motion to dismiss under Rule 12(b)(6), a plaintiff must adequately

plead (1) that a violation of a federal right took place, (2) that the defendants acted under color of

state law, and (3) that a municipality’s policy or custom caused that violation to happen.” Bright

v. Gallia County, 753 F.3d 639, 660 (6th Cir. 2014).

       Again, Ms. Glass has established that her son’s constitutional rights were violated, and

the Defendants do not dispute that they operated under the color of state law. But her claim

against Franklin County will only survive if Ms. Glass has adequately pled “that [Franklin



                                                 10
Case: 3:19-cv-00051-GFVT Doc #: 24 Filed: 06/10/20 Page: 11 of 16 - Page ID#: 312




County’s] policy or custom caused that violation to happen.” Bright, 753 F.3d 660. Ms. Glass

seeks to hold Franklin Count liable for violations of Dylan’s constitutional rights under the same

theory as Defendant Rogers: “Franklin County . . . [was] put on notice of their deputy jailers’

ignorance of and failure to follow the Jail’s medical emergency services policy for inmates

experiencing withdrawal in depositions taken in Austin Griffith v. Franklin County, et al., Case

No. 3:16-cv-077-GFVT (E.D. Ky.).” [R. 1 at 26.] Ms. Glass “believes and, after reasonable

discovery, will show that Dylan’s treatment by Defendants was the result of policies, customs

and practices of Franklin County. . . . Such practices constitute an arbitrary use of government

power, and evince a total, intentional, deliberate and unreasonable disregard for and indifference

to the lives and constitutional and common law rights of inmates at the jail, including Dylan[.]”

[R. 1 at ¶ 37.]

        The Supreme Court has recognized a systematic failure to train as a policy or custom

which can lead to municipal liability pursuant to Monell. See Gregory v. City of Louisville, 444

F.3d 725, 753 (6th Cir. 2006) (citing City of Canton v. Harris, 489 U.S. 378, 388 (1989)). “Only

when the failure to train amounts to ‘deliberate indifference’ on behalf of the city toward its

inhabitants, however, will failure to train lead to city liability under § 1983.” Id. Here, Ms.

Glass has sufficiently pled constitutional violations on the party of the Deputy Jailers and

Defendant Rogers. Her complaint further alleges that Franklin County itself has a policy of

leaving constitutional abuses unchecked in its county jail. The Court finds that Ms. Glass’s

complaint states a claim against Franklin County, and that dismissal at this stage is not

appropriate.

                                                 B




                                                 11
Case: 3:19-cv-00051-GFVT Doc #: 24 Filed: 06/10/20 Page: 12 of 16 - Page ID#: 313




       Federal qualified immunity “protects government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223,

231 (2009) (citation and internal quotation marks omitted). When evaluating such claims, courts

generally apply a two-step analysis. First, the court must consider whether “[t]aken in a light

most favorable to the party asserting the injury, [ ] the facts alleged show the officer’s conduct

violated a constitutional right.” Saucier v. Katz, 533 U.S. 194, 201 (2001). Second, the court

asks whether the right at issue was “clearly established.” Id. “The relevant dispositive inquiry in

determining whether a right is clearly established is whether it would be clear to a reasonable

officer that his conduct was unlawful in the situation he confronted.” Brosseau v. Haugen, 543

U.S. 194, 199 (2004). “The burden of convincing a court that the law was clearly established

rests squarely with the plaintiff.” Key v. Grayson, 179 F.3d 996, 1000 (6th Cir.1999) (citation

and internal quotation marks omitted).

       Although at one time courts were required to follow these steps sequentially, the Supreme

Court has abandoned that position and now permits courts to “exercise their sound discretion in

deciding which of the two prongs of the qualified immunity analysis should be addressed first in

light of the circumstances in the particular case at hand.” Pearson, 555 U.S. at 236. A right to

medical treatment for a serious medical need has been established since at least 1987. Phillips v.

Roane Cty., Tenn., 534 F.3d 531, 545 (6th Cir. 2008).

                                                  1

       In addition to her federal claims, Ms. Glass brings claims of negligence, wrongful death,

battery, and intentional infliction of emotion distress pursuant to state law. [R. 1 at ¶¶ 40-44.]

Plaintiff concedes that Franklin County is entitled to sovereign immunity with respect to her state



                                                 12
Case: 3:19-cv-00051-GFVT Doc #: 24 Filed: 06/10/20 Page: 13 of 16 - Page ID#: 314




law claims. [R. 10 at 8.] Therefore, the Court will only assess whether Ms. Glass has adequately

pled her state law claims against the individual defendants. For the following reasons,

Defendants’ motion to dismiss Counts II, III, IV and V of the complaint is DENIED.

                                                 a

       Defendants’ sole argument for dismissal of Plaintiff’s state law claims for negligence,

and battery is “the lack of non-conclusory factual allegations to support [those claims].” [R. 13

at 9.] According to Defendants, it follows “[w]ithout an underlying negligent act, the Estate’s

wrongful death claim must also be dismissed.” Id.

       In Kentucky, to establish negligence, a plaintiff must demonstrate the existence of a duty,

breach thereof, and consequent injury, which includes “actual injury or harm to the plaintiff and

legal causation between the defendant’s breach and the plaintiff’s injury.” Pathways, Inc. v.

Hammons, 113 S.W.3d 85, 89 (Ky. 2003); Mullins v. Commonwealth Life Insurance

Company, 839 S.W.2d 245, 247 (Ky. 1992). Kentucky law “imposes the duty on a jailer to

exercise reasonable and ordinary care and diligence to prevent unlawful injury to a prisoner

placed in his custody, but he cannot be charged with negligence in failing to prevent what he

could not reasonably anticipate.” A Plaintiff may recover for wrongful death of another where

“the death of a person results from an injury inflicted by the negligence or wrongful act of

another[.]” K.R.S. §411. 130(1). Furthermore, “[i]f the act was willful or the negligence gross,

punitive damages may be recovered.” Id. Finally, under Kentucky law, “a battery is any

unlawful touching of the person of another either by the aggressor, or by any substance set in

motion by him.” Vitale v. Henchey, 24 S.W.3d 651, 657 (Ky. 2000).

       Ms. Glass’s complaint clearly alleges each of the foregoing claims. With respect to

negligence, Defendants had a duty to Dylan by the nature of their relationship. Ms. Glass claims



                                                13
Case: 3:19-cv-00051-GFVT Doc #: 24 Filed: 06/10/20 Page: 14 of 16 - Page ID#: 315




Defendant Rogers and the deputy jailers breached that duty by failing to afford him adequate

medical treatment when faced with his serious medical need. Dylan died as a result of the

alleged negligence, and so Ms. Glass’s claim for wrongful death also survives. Finally, the

complaint specifically alleges that one or more of the deputy jailers “abused” Dylan, and that

“his body was severely bruised as a result of mistreatment by the Jail’s staff, and/or his flailing

about in delirium in his cell prior to death.” [R. 1 at ¶25.] In sum, the Court finds that Ms. Glass

has pled these claims with sufficient specificity, and Defendants Motion to Dismiss is DENIED

as to her claims of negligence, wrongful death, and battery.

                                                  b

       Ms. Glass also seeks to recover on behalf of her son’s estate for Defendants’ intentional

infliction of emotional distress (IIED) upon Dylan before he died. [R. 1 at ¶ 4.] To state a claim

for IIED, Plaintiff must demonstrate four elements: “(1) the wrongdoer’s conduct must be

intentional or reckless; (2) the conduct must be outrageous and intolerable in that it offends

against generally accepted standards of decency and morality; (3) there must be a causal

connection between the wrongdoer’s conduct and the emotional distress; and (4) the emotional

distress must be severe.” Gilbert v. Barkes, 987 S.W.2d 772, 777 (Ky. 1999).

       Defendants’ argue Ms. Glass’s IIED claim must be dismissed because “it is a gap-filler

and cannot be maintained where, as here, the actor’s conduct is alleged to amount to the

commission of a traditional tort for which recovery for emotional distress is allowed.” [R. 9-1 at

10.] Plaintiff disagrees. Ms. Glass argues that “while an IIED claim cannot fill a gap left when

other claims are time-barred or procedurally dismissed, whether an IIED claim can fill a gap left

by a dismissal of claims on their merits, or a jury’s finding that a plaintiff has not met his burden

of proof on one or more other claims, is still an open question.” [R. 10 at 8.] Plaintiff contends



                                                 14
Case: 3:19-cv-00051-GFVT Doc #: 24 Filed: 06/10/20 Page: 15 of 16 - Page ID#: 316




that “no party would be prejudiced were a ruling on this issue postponed until completion of

discovery.”

       It doesn’t seem like an open question to this Court. In Childers v. Geile, the Supreme

Court of Kentucky stated explicitly:

       Thus the notion that intentional infliction of emotional distress is a gap-filler tort
       is correct. It is also correct that it is a stand-alone tort under the right facts. This
       is not to say that it cannot be pleaded alternatively, but there can be only on
       recovery on a given set of facts.

367 S.W.3d 576, 583 (Ky. 2012). Ms. Glass may plead both negligence and IIED, she just may

not prevail on both. Id. at 581. Whether and on which claims she might prevail is not an issue at

this stage of litigation. Accordingly, Defendants’ motion to dismiss the claim of Count V of the

Complaint is DENIED.

                                                   5

       Finally, although they give short shrift to the argument, the Franklin County Defendants

assert the thirty-three deputy jailers are entitled to qualified immunity against Ms. Glass’s

claims. Defendants cite Johnson v. Mosely for their argument that “[u]nless the plaintiff’s

allegations state a claim of violation of clearly established law, a defendant pleading qualified

immunity is entitled to dismissal before the commencement of discovery.” 790 F.3d 649, 653

(6th Cir. 2015). Thus, this argument rests on the familiar grounds: Defendant’s contend Ms.

Glass has failed to plead facts that “show the officer’s conduct violated a constitutional right,”

because the complaint treats the deputy jailers categorically. [R. 13.] As the Court has already

explained, the Complaint contains facts supporting Ms. Glass claims that Dylan’s constitutional

rights were violated. There is nothing prohibiting Ms. Glass from identifying a subset

defendants as “the thirty-three deputy jailers” and alleging the same constitutional violations as

to each . See II.A.1, supra.


                                                  15
Case: 3:19-cv-00051-GFVT Doc #: 24 Filed: 06/10/20 Page: 16 of 16 - Page ID#: 317




       Turning to the second prong of two-prong test for qualified immunity, Dylan’s right to

medical treatment is clearly established. See Katz, 533 U.S. at 201. A right to medical treatment

for a serious medical need has been established since at least 1987. See Phillips v. Roane Cty.

Tennessee, 534 F.3d 531, 545 (6th Cir. 2008). In addition, the Sixth Circuit has recognized drug

and alcohol withdrawal is a serious medical need “when symptoms were sufficiently serious to

demand medical attention,” as is alleged here. Adkins v. Morgan City, 2020 U.S. App. LEXIS

859 (6th Cir. 2020) (citing Kindl v. City of Berkley, 798 F.3d 391, 401–03 (6th Cir. 2015)). The

thirty-three deputy jailers are not entitled to qualified immunity from Ms. Glass’s claims.

                                                III

       Defendants argument that the complaint impermissibly treats the thirty-three deputy

jailers categorically, and therefore all claims should be dismissed, is unavailing. Accordingly,

and the Court being otherwise sufficiently advised, it is hereby ORDERED that the Franklin

County Defendants’ Motion to Dismiss [R. 9] is DENIED.

       This the 10th day of June, 2020.




                                                16
